CALLISTER, Chief Justice
(dissenting) :
I respectfully dissent.
On December 4, 1969, Alfred Wesemann was shot and killed while resisting an attempted robbery of his grocery store. According to evidence adduced at the trial, three men participated in the commission of this crime, one, the gunman, went into the store; the second, Eugene Murphy, remained in a white Chevrolet outside of the grocery store; the third, Earl Wilde, waited in a green Rambler, a short distance from the scene of the crime. The primary issue of the trial was the identity of the person who shot Mr. Wesemann; the prosecutor asserted defendant was the man, and defendant contended that it was Johnnie Knight, aka Johnnie Hancock.
On appeal, defendant urges that the-trial court erred in its denial of a motion to suppress the identification of two eyewitnesses on the ground that the pretrial' confrontation conducted was so unnecessarily suggestive and conducive to irreparable mistaken identification that he was^ denied due process of law.
The witnesses were two 16-year-old boys,, Kirt Kueffner and Ray Wyllie; both made' in-court identifications of defendant at. his trial. The boys testified that they were walking along Lucy Street in Salt Lake City, when they observed two men get out of a white Chevrolet and run down the-middle of the street for a distance of 100¡ to 150 feet, turn the corner and drive off in a green Rambler. The witnesses stated' that the runners passed within five or ten-feet of them and that they had an opportunity to observe them for about one minute.. The boys testified that Eugene Murphy and! defendant were the men whom they observed on Lucy Avenue.
Shortly after this incident, the witnesses attended a line-up, wherein Kueffner identified Murphy. Wyllie was unable tm identify Murphy; Wyllie testified that the" line-up was conducted too rapidly, and they were all dressed alike and had the same-color hair. There was no evidence that Jordan participated in a line-up.
On January 28, 1970, almost two months-after the Lucy Street incident, the two wit*247nesses positively identified Murphy and Jordan. Ray Wyllie explained that he went to the hallway outside of the courtroom where the preliminary hearing was being ■conducted. He knew that Murphy and Jordan were charged with homicide and that their preliminary hearing was being held in the courtroom. Neither boy was •called to testify at the hearing. Wyllie .stated that he didn’t see them in the courtroom but that he knew they were in there. Wyllie observed Jordan and Murphy being brought back and forth between the jail and the courtroom. The two prisoners were handcuffed together and were wearing T-shirts with "Salt Lake County Jail” stenciled across them; they walked directly past the witnesses in the hallway. A deputy •county attorney then queried whether the witnesses could identify them; they responded affirmatively.
Witness Kueffner testified that in addition to his observation of Jordan and Murphy on Lucy Avenue, he recognized them on a television news broadcast at the time they were arrested for Wesemann’s •death, at the time of the preliminary hearing from the back of the courtroom and out in the hallway. The witness testified that he and Wyllie were informed by the police that they were the only eyewitnesses who could make an identification; the boys were eager to help solve the case and to be good citizens, who cooperated with the police. Kueffner further testified that subsequent to the hallway identification he went to the District Attorney’s office twice or thrice where he observed pictures of Murphy and Jordan with their names affixed thereupon. Kueffner testified that he first talked with the police in the afternoon or evening of the murder.
The defense introduced a police bulletin that was issued at 11:05 P.M. (Mr. Wese-mann died at approximately 2:50 P.M.) wherein the suspects were described. There was a fairly complete description of the driver of the green Rambler and of a person resembling Murphy. The third suspect was identified as eighteen years old, black hair, and no further description.
Defendant has not challenged the pretrial confrontation on the ground of a denial of the right of counsel at a critical stage of the proceedings.1 He asserts the independent ground that his identification confrontation was so unnecessarily suggestive and conducive to irreparable mistaken identification as to constitute a denial of due process of law.2
*248In Stovall v. Denno3 the court stated that the practice of showing suspects singly for the purpose of identification, rather than in a line-up, had been widely condemned. However, a claimed violation of due process of law in the conduct of a confrontation depends on the totality of the circumstances surrounding it. In Foster v. California4 the court emphasized the suggestive elements in the identification procedure which made it all but inevitable that the witness would identify defendant, whether or not he was in fact “the man.” The court concluded that this procedure so undermined the reliability of the eyewitness identification as to violate due process.
In Simmons v. United States 5 the court framed the issue in terms of whether the pretrial identification procedure was so impermissibly suggestive as to give rise to a substantial likelihood of misidentification. The court proffered certain standards in an evaluation of the totality of the circumstances of the identification procedure. First, was there justification for the procedure, the necessity for using the type of identification employed, the urgent character of the circumstances? Second, under the circumstances, was there a chance that the procedure utilized would lead to a misidentification ? The court mentioned factors, such as the opportunity and length of time that the witness had to observe the accused, the period of time that elapsed from the occurrence until the time of identification, i. e., were their memories still fresh? In Simmons, a photographic identification procedure was being challenged, and the court mentioned the number of photographs displayed to the witnesses. In concluding its analysis, the court stated:
* * * Each witness was alone when he or she saw the photographs. There is no evidence to indicate that the witnesses were told anything about the progress of the investigation, or that the FBI agents in any way suggested which persons in the pictures were under suspicion.
In Coleman v. Alabama6 the court observed that the evidence adduced at the suppression hearing indicated that Reyn-old’s (the witness) identifications were entirely based upon observations at the time of the assault and were not at all induced by the conduct of the line-up, which was allegedly impermissibly suggestive.
In the instant action, the trial court erred when it denied defendant’s motion to sup*249press the identification testimony of the two witnesses. There was no justification for the identification procedure utilized under the circumstances. There was a lapse of almost two months from the time of the initial observation until the identification, although Jordan had been in custody since two days after the incident. The •evidence disclosed that Johnnie Knight was also in custody. Kueffner had previously identified Murphy, and Jordan was handcuffed to Murphy, and both were dressed in prison garb. The witnesses, who were in the hallway together, were informed that the prisoners were attending their preliminary hearing for the homicide of Mr. Wesemann.
The suggestive elements in the identification procedure made it all but inevitable that the witnesses would identify Jordan, whether or not he was in fact “the man.” There was insufficient evidence adduced to indicate that the identification at trial was based upon independent observations and was not induced by the impermissibly suggestive pretrial confrontation.
Conceding that this identification testimony was inadmissible, this court, in my opinion, erred in resolving that the admission was harmless beyond a reasonable •doubt, in view of the other evidence developed at the trial, which substantiated the identification of Jordan as the person who committed the offense.7
Defense counsel conducted a vigorous cross-examination of Kueffner and Wyllie; their credibility was clearly put in issue before the jury. Earl Wilde, the driver of the green Rambler, who was granted immunity from prosecution by the State, testified that Jordan was a participant in the crime. Johnnie Knight testified that Jordan re-enacted the crime as it happened to him later the same day. The defense produced letters written by Knight to two of his girl friends, which indicated that Knight was the gunman. Debbie Starr, defendant’s 14-year-old girl friend, who was under psychiatric care, testified that Jordan told her that he had just killed a man. The prosecution produced evidence that at the time Jordan was confessing to his girl friend, he was in another section of the town stealing an automobile. Members and friends of the Starr family gave testimony that substantiated Jordan’s story that he spent the afternoon of the murder in Granger, Utah, during a time period when he was supposed to be in a north-side apartment plotting the robbery. Jordan had the murder weapon in his possession at the time of his arrest; he testified that Knight had given it to him.
The foregoing indicates the sharply conflicting nature of the evidence. The sig*250nificance and weight of the testimony of Kueffner and Wyllie on the jury cannot he accurately evaluated. I am compelled to conclude that in an evaluation of the totality of the circumstances, the identification procedure was so unduly prejudicial as to taint fatally Jordan’s conviction.
The judgment of the District Court should be reversed, and this cause should be remanded with an order for a new trial.

. United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967); Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967).


. Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967); Simmons v. United States, 390 U.S. 377, 88 S.Ct. 967, 19 L.Ed.2d 1247 (1968); Foster v. California, 394 U.S. 440, 89 S.Ct. 1127, 22 U.Ed.2d 402 (1969); Coleman v. Alabama, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387 (1970).


. Note 2, supra, at 388 U.S. 302, 87 S.Ct. 1967.


. Note 2, supra, 394 U.S. 443, 89 S.Ct. 1127.


. Note 2, supra, 390 U.S. 378, 88 S.Ct. 967.


. Note 2, supra, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 394.


. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); United States v. Mendoza Acosta, USDCDC, 309 F.Supp. 1382, 1383 (1970).